Maxwell, Ch. J.
This is an application for a peremptory writ of mandamus against the county board of Clay county to compel the levying of a tax on Little Blue precinct, in said county, to pay ten bonds for five hundred dollars each, with interest coupons attached.' Said bonds were issued in pursuance of an election held in said precinct upon this proposition:
“ Notice is hereby given that by authority in .us vested, we, the county commissioners within and for the county of Clay, the state of Nebraska, do hereby issue this proclamation for a special election to be holden in and for the Little Blue precinct in the county of Clay and state of Nebraska, on-the 19th day of August A. D., 1873, at the house of Cyrus Griffith, in said precinct, to vote upon the following proposition: Shall the county commissioners and state of Nebraska issue the bonds of Little Blue precinct to the amount of seven thousand dollars, payable to Peck and Mestin or bearer on the expiration of eight years from date, and bearing interest at the rate of ten per cent per annum annually, with coupons attached to said bonds, payable to bearer at the office of the county treasurer of Clay county ? And shall the county commissioners cause, to be levied annually upon the taxable property of said precinct, in addition to the usual taxes, an amount of taxes sufficient to pay the annual interest on said bonds until and including the year 1880, and for the year 1881, an amount sufficient to pay all interest and principal remaining unpaid? Said *454bonds to be immediately issued and delivered to said Peck and Mestin, whereupon Peck and Mestin shall give their obligation, amply secured to the amount of seven thousand dollars seven years after date, with interest payable annually at the rate of six per cent per annum, said obligation to be held in trust by the county treasurer of said county of Clay, and the proceeds to be applied to payment of said bonds and interest. And further, provided the said Peck and Mestin bind themselves with good and sufficient security,, to be approved by the county commissioners of said county of Clay, conditioned for the erection of a grist-mill on the Little Blue river, east of Spring Ranch and in said precinct, said grist-mill to be first-class in all respects, with capacity for two run of stone if trade demands. Furthermore, said Peck and Mestin shall obligate themselves to da custom work to the capacity of the mill when required. Said mill to be 28 by 40 feet, two stories high above the basement, to cost from seven thousand to twelve thousand dollars, said mill to be in running order on or before the first day of March, 1874. The above proposition will be voted upon by ballot at the time and place aforesaid in the following form: ‘ Shall the precinct bonds of Little Blue precinct be issued to Peck and Mestin in pursuance of the proposition submitted by the commissioners ? “ Yes/ ”
“ ‘ Shall the precinct bonds of Little Blue precinct be issued to Peck and Mestin in pursuance of the proposition submitted by the commissioners? “No/”
“ Those voting for the proposition will vote ‘ yes ’ vot'es. Those voting against the proposition will vote ‘ ho ’ votes.
“ Done at Sutton, in Clay county, in state of Nebraska,, and by order of the county commissioners, this 15th day of July, A. D. 1873.
[seal.] ' “F. M. Brown,

“ Comity Clerk”

The proposition was adopted and the bonds issued.
The principal objection urged against the validity of these *455bonds is that it does not appear that the bonds in question were issued for a water grist-mill. It will be observed that the bond which Peck and Mestin were required to give was “ conditioned for the erection of a grist-mill on the Little Blue river, east of Spring Ranch in said’precinct.” The testimony also shows that the mill was erected as agreed upon, and there is no claim in the pleadings that it is not propelled by water. The case clearly falls within that of Traver v. Merrick County, 14 Neb., 327. We adhere to that decision and it is decisive of this. A peremptory writ will issue as prayed.
Judgment accordingly.
The other judges concur.